Citation Nr: 1826814	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-01 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial rating for a psychiatric disability, diagnosed as anxiety disorder, rated as 10 percent disabling prior to September 24, 2013 and 30 percent disabling thereafter.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  
This matter is before the Board of Veterans' Appeals (Board) on appeal an October 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A hearing was held before the undersigned in October 2017.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The VA has a duty to assist the Veteran by providing a medical examination when the evidence of record does not contain sufficient competent medical evidence to decide the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The Veteran and his wife provided testimony at his 2017 Board hearing describing the Veteran's mental health symptoms.  They asserted that his condition affects their relationship and activities of daily living.  Both noted a decrease in the Veteran's ability to function and, in particular, his ability to interact socially.  The Board interprets this testimony as an indication that the Veteran's disability may have increased in severity since the last VA examination in 2013.  Thus, a new VA examination is warranted to evaluate the current severity of the Veteran's disability.

Further, the VA has a duty to obtain and associate with the file the all outstanding VA treatment records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(b).  The Veteran testified at his 2017 hearing that he continues to receive treatment through the VA.  However, the most recent VA mental health treatment records associated with the file are from February 2015.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain all outstanding VA mental health treatment records, not already included in the record, and associate them with the Veteran's claims file.

2.  After obtaining the outstanding records, schedule the Veteran for a VA mental health examination to determine the current severity of his psychiatric disability.  

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


